Citation Nr: 0422090	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  04-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
ischemic heart disease.

2.  Whether new and material evidence has been presented to 
reopen a claim for a recognized period of prisoner of war 
status so as to be entitled to presumptive provisions under 
38 U.S.C.A. § 1112 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had recognized active service from September 1941 
to April 1942 and from November to December 1945.  He is 
currently recognized as being held a prisoner of war (POW) 
from April 9, 1942 to April 28, 1942.

This appeal arises from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  By letter of January 
2001, the RO informed the veteran of its October 2000 
administrative decision that determined he had not presented 
the requisite new and material evidence to find that he was 
in a POW status past April 28, 1942.  This decision also 
arises from a June 2003 rating decision that determined the 
requisite new and material evidence to reopen a claim for 
service connection for ischemic heart disease had not been 
received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the RO determined in October 2000 that the 
veteran had not submitted new and material evidence required 
to reopen the prior determination that his status as a POW 
lasted from April 9, 1942 to April 28, 1942 and, therefore, 
was not entitled to application of the presumptive provisions 
of 38 U.S.C.A. § 1112 regarding POWs.  The veteran submitted 
a notice of disagreement (NOD) with this decision in February 
2001.  A Statement of the Case (SOC) has not been issued 
regarding this matter.  Under the circumstances, this issue 
is not yet ripe for appellate review and must be remanded to 
the Agency of Original Jurisdiction (AOJ) to ensure 
protection of the veteran's due process rights.  See 
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2003); 
see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, the Board finds that the issue of whether new 
and material evidence has been presented to reopen a claim 
for entitlement to service connection for ischemic heart 
disease is inextricably intertwined with the above issue 
concerning the veteran's POW status.  See Hoyer v. Derwinski, 
1 Vet. App. 208, 209-10 (1991).  That is, a favorable 
determination on whether the veteran is afforded presumptive 
provisions under 38 U.S.C.A. § 1112 would have a direct 
impact on whether service connection for ischemic heart 
disease could be awarded.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  Thus, the issue regarding ischemic heart disease 
will be held in abeyance.  

Therefore, this case is REMANDED for the following:

1.  Issue an SOC regarding the claim of 
whether new and material evidence has 
been presented to reopen a claim for a 
recognized period of POW status so as to 
be entitled to presumptive provisions 
under 38 U.S.C.A. § 1112.  The veteran 
and his representative should then be 
given the opportunity to respond thereto.  
Only if the veteran submits a timely 
substantive appeal (VA Form 9) should 
this issue be referred back to the Board 
for appellate review.  

2.  Readjudicate the claim of whether new 
and material evidence has been presented 
to reopen a claim for entitlement to 
service connection for ischemic heart 
disease.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case (SSOC) and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND it to comply with due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




